TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00599-CR



                               Michael Wayne Steen II, Appellant

                                                  v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
            NO. 76817, HONORABLE RICK MORRIS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Michael Wayne Steen, II seeks to appeal his May 31, 2018 judgment of conviction.

The thirty-day deadline for perfecting the appeal was July 2, 2018, and the deadline for seeking an

extension of time to file the notice of appeal was July 16, 2018. See Tex. R. App. P. 4.1, 26.2(a)(1),

26.3. However, Steen did not file his notice of appeal until August 16, 2018, and he did not seek an

extension of time to file his notice of appeal.

               Under the circumstances, we lack jurisdiction to dispose of this purported appeal in

any manner other than by dismissing it for want of jurisdiction. See Olivo v. State, 918 S.W.2d 519,

522–23 (Tex. Crim. App. 1996) (concluding that when belated notice of appeal is filed without

timely motion for extension of time to file notice of appeal, appellate court must dismiss purported

appeal for lack of jurisdiction); see also Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.
1998) (holding that amendments to rules of appellate procedure did not affect Olivo’s rationale

requiring timely notice of appeal to vest appellate court with jurisdiction).

               The appeal is dismissed for want of jurisdiction.



                                              _________________________________________
                                              Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Jurisdiction

Filed: September 25, 2018

Do Not Publish




                                                  2